Exhibit 10.3

ACTAVIS plc

THE 2013 INCENTIVE AWARD PLAN

NOTICE OF GRANT AND SIGNATURE PAGE

Congratulations! Actavis plc, a public limited company organized under the laws
of Ireland (the “Company”), as successor to Actavis, Inc., has granted you
(“Holder”) an Other Cash-Based Award (the “Award”). The Award represents the
right to receive an amount in cash upon the attainment of certain performance
goals. The Award is subject to the terms and conditions of the Award Agreement
and The Amended and Restated 2013 Incentive Award Plan of the Company, as
amended from time to time (the “Plan”), which are attached hereto as
Exhibits 1-A and 1-B, respectively, and of which this Notice of Grant and
Signature Page is a part. The Award shall not be exercisable, shall not vest and
the restrictions herein shall not lapse and no payments shall be made pursuant
hereto prior to the time when the Plan (as amended on July 1, 2014 by the Board
of Directors) is approved by the stockholders, which must be within 12 months of
July 1, 2014. If stockholder approval of the amended Plan has not been obtained
at the end of said 12 month period, this Award shall thereupon be canceled and
become null and void. By accepting (or being deemed to have accepted) the Award
(including, in the case of Holders residing outside the United States (“Foreign
Holders”), the Foreign Country Appendix), you represent and warrant to the
Company that you have read the Award Agreement (including, in the case of
Foreign Holders, the Foreign Country Appendix) and the Plan and agree to be
bound by their terms and conditions. Capitalized terms not otherwise defined in
this Notice of Grant and Signature Page shall be as defined in the Plan and the
Award Agreement.

Subject to the terms and conditions of the Award Agreement (including, in the
case of Foreign Holders, the Foreign Country Appendix) and the Plans, the terms
and conditions of this Award are set forth below:

Holder’s Name: [                    ]

Date of Grant: [                    ]

Total Target Award: $[        ]

Non-GAAP EPS Target Award: $[        ]

TSR Target Award: $[        ]

Vesting Terms: The Award is subject to vesting terms and conditions as set forth
in the Award Agreement.

Termination: The Award is subject to termination and forfeiture as set forth in
Section 2.2 of the Award Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has granted this Award, subject to the terms and
conditions set forth herein, on the Date of Grant specified above.

 

ACTAVIS, INC

 

Chief Executive Officer and President

 

 

Holder’s Signature

 

Date



--------------------------------------------------------------------------------

EXHIBIT 1-A

OTHER CASH-BASED AWARD AGREEMENT

THIS OTHER CASH-BASED AWARD AGREEMENT (this “Award Agreement”), dated as of the
Date of Grant appearing on the Notice of Grant and Signature Page hereof, is
made by and between Actavis plc, a public limited company organized under the
laws of Ireland (the “Company”), as successor to Actavis, Inc., and the Employee
whose name and signature appears on the Notice of Grant and Signature Page
hereof (“Holder”).

WHEREAS, the Company wishes to grant to Holder an Other Cash-Based Award (the
“Award”), pursuant to the terms and conditions and restrictions of the Notice of
Grant and Signature Page, this Other Cash-Based Award Agreement (including, in
the case of Foreign Holders, the Foreign Country Appendix) and The Amended and
Restated 2013 Incentive Award Plan of Actavis plc, as amended from time to time
(the terms of which are hereby incorporated by reference and made a part of this
Award Agreement, the “Plan”); and

WHEREAS, it has been determined that it would be to the advantage and best
interest of the Company and its shareholders to grant Holder the Award as an
inducement to enter into or remain in the service of the Company or its
Subsidiaries and as an incentive for increased efforts during such service.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

GRANT OF AWARD

Section 1.1 – Grant of Award. In consideration of the recitals, Holder’s
agreement to remain in the employ of the Company or a Subsidiary, and for other
good and valuable consideration, the Company grants to Holder an Award as
specified in the Notice of Grant and Signature Page upon the terms and
conditions set forth in this Award Agreement (including, the in the case of
Foreign Holders, the Foreign Country Appendix).

Section 1.2 - Consideration to the Company. As partial consideration for the
grant of the Other Award by the Company, Holder agrees to render faithful and
efficient services to the Company or a Subsidiary. Nothing in this Award
Agreement or in the Plan shall confer upon Holder any right to continue in the
employ or services of the Company or any Subsidiary, or as a director of the
Company, or shall interfere with or restrict in any way the rights of the
Company and any Subsidiary, which are hereby expressly reserved, to discharge
Holder at any time for any reason whatsoever, with or without cause, except to
the extent expressly provided otherwise in a written employment or other
agreement between Holder and the Company and any Subsidiary.

Section 1.3 - Adjustments. The Compensation Committee may adjust the Award in
accordance with the provisions of Section 12.3 of the Plan. In addition, the
Compensation Committee shall equitably adjust or modify the performance goals
set forth herein as set forth on the Adjustments and Defined Terms Appendix to
this Award Agreement. Notwithstanding anything herein to the contrary, no
adjustments shall be made if the effect would be to cause the Award to fail to
qualify as performance-based compensation under Section 162(m) of the Code.



--------------------------------------------------------------------------------

ARTICLE II

VESTING AND PAYMENT OF AWARD

Section 2.1 – Vesting.

(a) Upon Completion of Performance Period. Subject to Section 2.1(b) below, as
soon as reasonably practicable following the completion of the Non-GAAP EPS
Performance Period, the Compensation Committee shall determine the Non-GAAP EPS,
the Non-GAAP EPS Vesting Percentage, and the Non-GAAP EPS Vested Award, in each
case, as of the last day of the Non-GAAP EPS Performance Period. Subject to
Section 2.1(b) below, as soon as reasonably practicable following the completion
of the TSR Performance Period, the Compensation Committee shall determine the
Relative TSR Percentile Rank, the TSR Vesting Percentage, the TSR Vested Award,
and the Total Vested Award in each case, as of the last day of the TSR
Performance Period (the “First Vesting Date”) and fifty percent (50%) of the
Total Vested Award shall thereupon become vested as of such First Vesting Date.
The remaining fifty percent (50%) of the Total Vested Award shall become vested
as of December 31, 2019 (the “Second Vesting Date” and together with the First
Vesting Date, the “Vesting Dates”), subject to Holder’s continued employment
with the Company or any Subsidiary through such date.

(b) Upon Change in Control. Notwithstanding anything in Section 2.1(a) to the
contrary, in the event that a Change in Control occurs prior to the completion
of a Performance Period, the Compensation Committee shall determine for such
incomplete Performance Period, as applicable, the Relative TSR Percentile Rank,
the TSR Vesting Percentage, the TSR Vested Award, the Non-GAAP EPS, the Non-GAAP
EPS Vesting Percentage, the Non-GAAP EPS Vested Award and the Total Vested
Award, in each case, as of the date on which such Change in Control occurs
(based on actual performance through such date and assuming that the date of
such Change in Control is the last day of the incomplete Performance Period);
provided, however, that if Holder’s Total Vested Award, as determined in
accordance with the foregoing, is less than Holder’s Total Target Award, as
applicable, then Holder shall instead be eligible to receive Holder’s Total
Target Award. Fifty percent (50%) of the Total Vested Award or Total Target
Award, as applicable (and as determined pursuant to this Section 2.1(b)), shall
become vested upon the First Vesting Date, and the remaining fifty percent
(50%) of the Total Vested Award or Total Target Award, as applicable (and as
determined pursuant to this Section 2.1(b)) shall become vested upon the Second
Vesting Date, subject, in each case, to the Holder’s continued employment with
the Company or any Subsidiary through the applicable Vesting Date; provided,
however, that if Holder incurs a Qualified Termination upon or within two
(2) years following a Change in Control and prior to a Vesting Date, the Total
Vested Award or Total Target Award, as applicable (and as determined pursuant to
this Section 2.1(b)), shall become fully vested upon such Qualified Termination.

Section 2.2 – Forfeiture; Effect of Termination.

(a) Termination of Employment. Subject to Section 2.1(b) above and
Section 2.2(b) below, in the event of Holder’s Termination of Employment for any
reason prior to a Vesting Date, the then unvested portion of the Award shall
automatically be forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration therefor and neither the
Company nor Holder shall have any further rights or obligations hereunder with
respect to such unvested portion of the Award.



--------------------------------------------------------------------------------

(b) Termination due to Death or Disability.

 

  I. In the event of Holder’s Termination of Employment due to Holder’s death or
Disability, in either case, prior to the end of the Non-GAAP EPS Performance
Period, the Award shall remain outstanding and eligible to vest in accordance
with Section 2.1 above and shall be calculated as follows: following the
completion of (a) the Non-GAAP EPS Performance Period, Holder shall be eligible
to receive a pro-rated Non-GAAP EPS Award (“Pro-Rated Non-GAAP EPS Award”) equal
to the sum of (x) the product of (1) fifty percent (50%) of the amount of the
Non-GAAP EPS Vested Award determined as of the last day of the Non-GAAP EPS
Performance Period in accordance with Section 2.1(a) and (2) a fraction, the
numerator of which is the number of days elapsed from the Closing Date through
and including the date of the Holder’s death or Disability, as applicable, and
the denominator of which is the number of days in the period commencing on the
Closing Date and ending on the First Vesting Date, and (y) the product of
(1) fifty percent (50%) of the amount of the Non-GAAP EPS Vested Award
determined as of the last day of the Non-GAAP EPS Performance Period in
accordance with Section 2.1(a) and (2) a fraction, the numerator of which is the
number of days elapsed from the Closing Date through and including the date of
the Holder’s death or Disability, as applicable, and the denominator of which is
the number of days in the period commencing on the Closing Date and ending on
the Second Vesting Date; and (b) the TSR Performance Period, Holder shall be
eligible to receive a pro-rated TSR Award (a “Pro-Rated TSR Award”) equal to the
sum of (x) the product of (1) fifty percent (50%) of the amount of the TSR
Vested Award determined as of the last day of the TSR Performance Period in
accordance with Section 2.1(a) and (2) a fraction, the numerator of which is the
number of days elapsed from the Closing Date through and including the date of
the Holder’s death or Disability, as applicable, and the denominator of which is
the number of days in the period commencing on the Closing Date and ending on
the First Vesting Date, and (y) the product of (1) fifty percent (50%) of the
amount of the TSR Vested Award determined as of the last day of the TSR
Performance Period in accordance with Section 2.1(a) and (2) a fraction, the
numerator of which is the number of days elapsed from the Closing Date through
and including the date of the Holder’s death or Disability, as applicable, and
the denominator of which is the number of days in the period commencing on the
Closing Date and ending on the Second Vesting Date.

 

  II. In the event of Holder’s Termination of Employment due to Holder’s death
or Disability, in either case, following the end of the Non-GAAP EPS Performance
Period but prior to the First Vesting Date, the Award shall remain outstanding
and eligible to vest in accordance with Section 2.1 above and shall be
calculated as follows: Holder shall be eligible to receive (a) the Pro-Rated
Non-GAAP EPS Vested Award and (b) a Pro-Rated TSR Award.

 

  III.

In the event of Holder’s Termination of Employment due to Holder’s death or
Disability, in either case, following the First Vesting Date but prior to the
Second Vesting Date, Holder shall be eligible to receive the sum of (a) fifty
percent (50%) of the Total Vested Award (as calculated in accordance with
Section 2.1(a)) and (b) an amount equal to the product of (x) fifty percent
(50%) of the Total Vested Award and (y) a fraction, the numerator of which is
the number of days elapsed from the Closing Date through and including



--------------------------------------------------------------------------------

  the date of the Holder’s death or Disability, as applicable, and the
denominator of which is the number of days in the period commencing on the
Closing Date and ending on the Second Vesting Date.

(c) Termination for Cause. In the event of Holder’s Termination of Employment by
the Company for Cause prior to the payment of the Award pursuant to Section 2.3
below, the Award shall automatically be forfeited, terminated and cancelled as
of the applicable termination date without payment of any consideration therefor
and neither the Company nor Holder shall have any further rights or obligations
hereunder.

(d) For purposes of this Section 2.2, “Termination of Employment” has the
definition contained in the Plan; provided, however, that upon the mutual
written agreement of the Company and the Holder, Holder’s cessation of
employment shall not be considered a Termination of Employment if Holder
continues to hold the position of a member of the Board of Directors of the
Company as of the employment termination date, or becomes a member of the Board
of Directors as of the employment termination date. Any reference to a
Termination of Employment shall thereinafter be the date upon which Holder
ceases to be a member of the Board of Directors.

Section 2.3 - Payment. Subject to Section 2.2 above, the portion of the Award
that becomes vested (i) on the First Vesting Date in accordance herewith shall
be paid to Holder within two and one-half (2.5) months following the First
Vesting Date and (ii) on the Second Vesting Date in accordance herewith shall be
paid to Holder within two and one-half (2.5) months of the Second Vesting Date;
provided, however, that if Holder incurs a Qualified Termination upon or within
two (2) years following a Change in Control and prior to a Vesting Date, the
portion of the Award that becomes vested in accordance herewith shall be paid to
Holder within thirty (30) days following such Qualified Termination.
Notwithstanding the foregoing, in the event of Holder’s Termination of
Employment due to Holder’s death or Disability, any (i) Pro-Rated Non-GAAP EPS
Award to which Holder is entitled pursuant to Section 2.2(b)(I) above shall be
paid within two and one-half (2.5) months of the last day of the Non-GAAP EPS
Performance Period, (ii) Pro-Rated Non-GAAP EPS Vested Award to which Holder is
entitled pursuant to Section 2.2(b)(II) above and any Pro-Rated TSR Award to
which Holder is entitled pursuant to Section 2.2(b)(I) or (II) above shall be
paid within two and one-half (2.5) months of the First Vesting Date and
(iii) any Total Vested Award to which Holder is entitled pursuant to
Section 2.2(b)(III) above shall be paid within two and one-half (2.5) months of
such Holders Termination of Employment. The Award (or vested portion thereof)
shall be paid to Holder in cash or a number of shares of Common Stock with an
equivalent Fair Market Value, as determined by the Compensation Committee in its
sole discretion. Notwithstanding the foregoing, in the event shares of Common
Stock are otherwise payable pursuant to the preceding sentence but cannot be
issued pursuant to Section 3.2 (a), (b) (c) or (d) hereof, then the shares of
Common Stock shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Compensation Committee determines that
shares of Common Stock can again be issued in accordance with Section 3.2 (a),
(b), (c) or (d) hereof.

Section 2.4 - Grant is Not Transferable. Except as provided herein, Holder (and
Holder’s legal representative) shall not sell, exchange, transfer, alienate,
hypothecate, pledge, encumber or assign the Award other than by will or the laws
of descent and distribution, unless and until shares of Common Stock have been
issued pursuant to Section 2.3 above. Neither the Award nor any interest or
right therein or part thereof shall be liable for the debts, contracts, or
engagements of Holder or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy) and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that, this Section 2.4 shall not prevent transfers subject to the
consent of the Compensation Committee, pursuant to a DRO or an analogous
non-United States order or procedure.



--------------------------------------------------------------------------------

ARTICLE III

OTHER PROVISIONS

Section 3.1 - Administration. The Compensation Committee shall have the power to
interpret the Plan and this Award Agreement, and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith, to interpret, amend or revoke any such rules and to amend this Award
Agreement, provided that the rights or obligations of Holder are not affected
adversely. All actions taken and all interpretations and determinations made by
the Compensation Committee in good faith shall be final and binding upon Holder,
the Company and all other interested persons. No member of the Compensation
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan and the Award.

Section 3.2 - Conditions to Issuance of Stock Certificates. Any Common Stock
issuable hereunder may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company and are held as
treasury shares available for re-issue. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates (or any account or other evidence representing
issuance) for shares of Common Stock or other cash, stock or other property
pursuant to this Award Agreement prior to fulfillment of all of the following
conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed, if applicable; and

(b) The completion of any registration or other qualification of such shares
under any applicable law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, if applicable,
or the receipt of further representations from Holder as to investment intent or
completion of other actions necessary to perfect exemptions, as the Compensation
Committee shall, in its absolute discretion, deem necessary or advisable; and

(c) The obtaining of any approval or other clearance from any governmental
agency which the Compensation Committee shall, in its absolute discretion,
determine to be necessary or advisable; and

(d) The lapse of such reasonable period of time as the Compensation Committee
may from time to time establish for reasons of administrative convenience; and

(e) The receipt by the Company of payment of any applicable withholding tax in
accordance with Section 3.7.

Section 3.3 - Rights as Shareholder. Holder shall not be, nor have any of the
rights or privileges of, a shareholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the Award or
any shares of Common Stock issuable thereunder unless and until any such shares
shall have been issued by the Company and held of record by Holder pursuant to
Section 2.3. No adjustment to the Award will be made for a dividend or other
right for which the record date is prior to the date, if any, the shares of
Common Stock are issued, except as provided in Section 12.3 of the Plan. Except
as otherwise provided herein, upon the delivery of Common Stock, Holder shall
have all the rights of a shareholder with respect to the Common Stock, including
the right to vote the Common Stock and the right to receive all dividends or
other distributions paid or made with respect to the Common Stock.



--------------------------------------------------------------------------------

Section 3.4 - Notices. Any notice to be given under the terms of this Award
Agreement to the Company shall be addressed to the Company in care of its
Secretary, and any notice to be given to Holder shall be addressed to him at the
address given beneath his signature hereto. By a notice given pursuant to this
Section 3.4, either party may hereafter designate a different address for
notices to be given to him. Any notice which is required to be given to Holder
shall, if Holder is then deceased, be given to Holder’s personal representative
if such representative has previously informed the Company of his status and
address by written notice under this Section 3.4. Any notice shall be deemed
duly given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

Section 3.5 - Titles and Construction. Titles are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement. This Award Agreement shall be
administered, interpreted and enforced under the internal laws of the State of
New Jersey, without regard to conflicts of laws thereof.

Section 3.6 - Conformity to Securities Laws. Holder acknowledges that the Plan
and this Award Agreement are intended to conform to the extent necessary with
all provisions of all applicable laws, rules and regulations (including, but not
limited to the Securities Act and the Exchange Act and any and all regulations
and rules promulgated by the Securities and Exchange Commission thereunder,
including without limitation the applicable exemptive conditions of Rule 16b-3)
and to such approvals by any listing, regulatory or other governmental authority
as may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award granted, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan, this Award Agreement and the Award shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

Section 3.7 - Tax Withholding. The Company (or a Subsidiary) shall be entitled
to require payment in cash or deduction from any shares of Common Stock or cash
payable under this Award or other compensation payable to Holder of any sums
required pursuant to applicable tax law to be withheld with respect to the
issuance, vesting or payment of this Award or the shares of Common Stock or
cash. Except as otherwise provided by the Compensation Committee in its
discretion, in satisfaction of the foregoing requirement, the Company shall
withhold shares of Common Stock or cash payable under this Award and Holder
hereby elects to transfer and deliver to the Company such cash or shares of
Common Stock having a Fair Market Value equal to the sums required to be
withheld. Notwithstanding any other provision of the Plan and this Award
Agreement, the shares of Common Stock or cash which may be withheld with respect
to the issuance, vesting or payment of this Award or the shares of Common Stock
in order to satisfy Holder’s income taxes and payroll tax liabilities and, in
the case of Foreign Holders, social insurance, with respect to the issuance,
vesting or payment of this Award or the shares of Common Stock or cash shall be
limited to the number of shares which have a Fair Market Value, or cash with a
value, on the date of withholding equal to the aggregate amount of such
liabilities based on the minimum statutory withholding rates for income tax and
payroll tax purposes that are applicable to such supplemental taxable income, or
such other rate as may be required by applicable law, rule or regulation as
determined by the Compensation Committee. If Common Stock is payable under this
Award, the Company shall not be obligated to deliver any new certificate
representing shares of Common Stock to Holder or Holder’s legal representative
or enter such share of Common Stock in book entry form unless and until Holder
or Holder’s legal representative shall have paid or otherwise satisfied in full
the amount of all taxes applicable to the taxable income of Holder resulting
from the grant of the Award or the vesting of the Award or issuance of shares of
Common Stock.



--------------------------------------------------------------------------------

Section 3.8 – Authorization to Release Necessary Personal Information.

(a) In the case of Foreign Holders, Holder hereby authorizes and directs
Holder’s employer or the entity to which Holder provides services to collect,
use and transfer in electronic or other form, any personal information (the
“Data”) regarding Holder’s employment or services, the nature and amount of
Holder’s compensation and the fact and conditions of Holder’s participation in
the Plan (including, but not limited to, Holder’s name, home address, telephone
number, date of birth, social security number (or other applicable social or
national identification number), salary, nationality, job title, number of
shares of Common Stock held and the details of all Awards or any other
entitlement to shares of Common Stock awarded, cancelled, exercised, vested,
unvested or outstanding) for the purpose of implementing, administering and
managing Holder’s participation in the Plan. Holder understands that the Data
may be transferred to the Company or any of its Subsidiaries, or to any third
parties assisting in the implementation, administration and management of the
Plan, including any requisite transfer to a broker or other third party
assisting with the grant of Awards under the Plan or with whom shares of Common
Stock or cash acquired upon settlement of Awards may be deposited. Holder
acknowledges that recipients of the Data may be located in different countries,
and those countries may have data privacy laws and protections different from
those in the country of Holder’s residence. Furthermore, Holder acknowledges and
understands that the transfer of the Data to the Company or any of its
Subsidiaries, or to any third parties, is necessary for Holder’s participation
in the Plan.

(b) Holder may at any time withdraw the consents herein, by contacting Holder’s
local human resources representative in writing. Holder further acknowledges
that withdrawal of consent may affect Holder’s ability to realize benefits from
the Award, and Holder’s ability to participate in the Plan.

Section 3.9 - No Entitlement or Claims for Compensation.

(a) Holder’s rights, if any, in respect of or in connection with Award or any
other award is derived solely from the discretionary decision of the Company to
permit Holder to participate in the Plan and to benefit from a discretionary
award. By accepting this Award, Holder expressly acknowledges that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional awards to Holder. This Award is not intended to be compensation of a
continuing or recurring nature, or part of Holder’s normal or expected
compensation, and in no way represents any portion of Holder’s salary,
compensation or other remuneration for purposes of pension benefits, severance,
redundancy, resignation or any other purpose.

(b) Neither the Plan nor this Award or any other award granted under the Plan
shall be deemed to give Holder a right to remain an Employee, Consultant or
Director of the Company, a Subsidiary or parent or any other affiliate. The
Company and its Subsidiaries, parents and affiliates, as applicable, reserve the
right to Terminate the Consultancy, Directorship or Employment of Holder, as
applicable, at any time, with or without cause, and for any reason, subject to
applicable laws, the Company’s Certificate of Incorporation and Bylaws and a
written employment or other agreement (if any), and Holder shall be deemed
irrevocably to have waived any claim to damages or specific performance for
breach of contract or dismissal, compensation for loss of office, tort or
otherwise with respect to the Plan, this Award or any outstanding award that is
forfeited and/or is terminated by its terms or to any future award.

Section 3.10 - Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to Holder’s current or future
participation in the Plan by electronic means or to request Holder’s consent to
participate in the Plan by electronic means. Holder hereby consents to receive
such documents by electronic delivery and agrees to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.



--------------------------------------------------------------------------------

Section 3.11 - Foreign Country Appendix. In the case of Foreign Holders,
notwithstanding any provisions in this Award Agreement, the Award shall be
subject to any special terms and conditions set forth in the Foreign Country
Appendix to this Award Agreement for Holder’s country of residence. Moreover, if
Holder relocates to one of the countries included in the Foreign Country
Appendix, the special terms and conditions for such country will apply to
Holder, to the extent the Company determines that the application of such terms
and conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Foreign Country Appendix
constitutes part of this Award Agreement.

ARTICLE IV

DEFINITIONS

Section 4.1 – Definitions. For purposes of this Award Agreement, the following
terms shall have their respective meanings set forth below. All capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Plan and/or the Notice of Grant and Signature Page, as applicable.
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

(a) “Beginning Stock Price,” with respect to the Company or any other company in
the Peer Group, means the average of the closing sales prices for a share of
common stock of the applicable company for the forty-five (45) trading days
immediately preceding the beginning of the TSR Performance Period, as reported
in the Wall Street Journal or such other source as the Compensation Committee
deems reliable.

(b) “Closing Date” means the date on which the closing of the merger between the
Company and Allergan, Inc. occurs.

(c) “Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.

(d) “Ending Stock Price,” with respect to the Company or any other company in
the Peer Group, means the average of the closing sales prices for a share of
common stock of the applicable company for the forty-five (45) day period ending
on, and inclusive of, December 31, 2018, as reported in the Wall Street Journal
or such other source as the Compensation Committee deems reliable.

(e) “Non-GAAP EPS” means the Company’s diluted earnings per share adjusted to
exclude charges or items from the measurement of performance relating to:
(i) amortization expenses, (ii) asset impairment charges and losses /(gains) and
expenses associated with the sale of assets, (iii) business restructuring
charges associated with the Company’s Global Supply Chain and Operational
Excellence Initiatives or other restructurings of a similar nature, (iv) costs
and charges associated with the acquisition of businesses and assets including,
but not limited to, milestone payments, integration charges, other charges
associated with the revaluation of assets or liabilities and charges associated
with the revaluation of acquisition related contingent liabilities that are
based in whole or in part on future estimated cash flows, (v) litigation charges
and settlements and (vi) other unusual charges or expenses.



--------------------------------------------------------------------------------

(f) “Non-GAAP EPS Performance Period” shall have the meaning set forth in the
Adjustments and Defined Terms Appendix to this Award Agreement.

(g) “Non-GAAP EPS Target Award” means the target non-GAAP EPS Award set forth in
the Notice of Grant and Signature Page.

(h) “Non-GAAP EPS Vested Award” means (i) the Non-GAAP EPS Target Award
multiplied by (ii) the Non-GAAP EPS Vesting Percentage.

(i) “Non-GAAP EPS Vesting Percentage” shall have the meaning set forth in the
Adjustments and Defined Terms Appendix to this Award Agreement.

(j) “Peer Group” means those companies which are included in the NYSE Arca
Pharmaceutical Index (the “DRG Index”) for the entirety of the TSR Performance
Period.

(k) “Performance Period” means the Non-GAAP EPS Performance Period and/or the
TSR Performance Period, as the context may require.

(l) “Relative TSR Percentile Rank” means the percentile rank of the Company’s
TSR relative to the TSR of the companies in the Peer Group during the TSR
Performance Period, determined by the Compensation Committee as set forth on the
Adjustments and Defined Terms Appendix to this Award Agreement.

(m) “Total Target Award” means the target Award set forth in the Notice of Grant
and Signature Page.

(n) “Total Vested Award” means the sum of (i) the Non-GAAP EPS Vested Award plus
(ii) the TSR Vested Award.

(o) “TSR” means total shareholder return as applied to the Company and each of
the companies in the Peer Group, and will be determined as set forth on the
Adjustments and Defined Terms Appendix to this Award Agreement.

(p) “TSR Performance Period” shall have the meaning set forth in the Adjustments
and Defined Terms Appendix to this Award Agreement.

(q) “TSR Target Award” means the target TSR Award set forth in the Notice of
Grant and Signature Page.

(r) “TSR Vested Award” means (i) the TSR Target Award multiplied by (ii) the TSR
Vesting Percentage.

(s) “TSR Vesting Percentage” shall have the meaning set forth in the Adjustments
and Defined Terms Appendix to this Award Agreement.



--------------------------------------------------------------------------------

FOREIGN COUNTRY APPENDIX

TO EXHIBIT 1-A

ADDITIONAL TERMS AND CONDITIONS OF THE AWARD AGREEMENT

Terms and Conditions

This Appendix includes additional terms and conditions that govern Awards
granted to you under the Plan if you reside in one of the countries listed
below. Certain capitalized terms used but not defined in this Foreign Country
Appendix (the “Appendix”) have the meanings set forth in the Plan and/or the
Award Agreement.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plans. The information is based on the securities, exchange control and
other laws in effect in the respective countries as of June 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information in this Appendix as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time that your Award
vests or you sell shares of Common Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, the information contained herein may not be
applicable to you.

AUSTRALIA

Notifications

Securities Law Information. If you acquire shares of Common Stock pursuant to an
Award and you offer the shares of Common Stock for sale to a person or entity
resident in Australia, the offer may be subject to disclosure requirements under
Australian law. You should obtain legal advice on disclosure obligations prior
to making any such offer.

Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, you will be required to file the
report.

BRAZIL

Notifications

Exchange Control Information. If you are a resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000.



--------------------------------------------------------------------------------

CANADA

Notifications

French Language Provision. The following provisions will apply if you are a
resident of Quebec:

The parties acknowledge that it is their express wish that this Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Award Agreement”), ainsi que de tous documents exécutés, avis
donnés et procedures judiciaries intentées, directement ou indirectement,
relativement à la présente convention.

Termination of Service. This provision replaces Section 2.2 of the Award
Agreement:

In the event of Termination of Employment, Consultancy or Directorship, as
applicable, for any reason (whether or not in breach of local labor laws), the
Award (to the extent unvested) shall be immediately forfeited without
consideration. For purposes of the preceding sentence, your right to vest in
your Award will terminate effective as of the date that is the earlier of
(1) the date you receive notice of Termination of Employment, Consultancy or
Directorship, as applicable, from the Company or the employer, or (2) the date
you are no longer actively employed, regardless of any notice period or period
of pay in lieu of such notice required under local law (including, but not
limited to statutory law, regulatory law and/or common law); the Company shall
have the exclusive discretion to determine when you are no longer actively
employed for purposes of your Award.

Authorization to Release and Transfer Necessary Personal Information. This
provision supplements the Award Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, or any Subsidiary and the Compensation Committee to
disclose and discuss the Plan with their advisors. You further authorize the
Company and any Subsidiary to record such information and to keep such
information in your employee file.

CHINA

Terms and Conditions

Settlement of Award and Sale of Shares of Common Stock. This provision
supplements the Award Agreement.

Due to local regulatory requirements, upon the vesting of Award, you agree to
the immediate sale of any shares of Common Stock to be issued to you upon
vesting of the Award. You further agree that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of such shares
of



--------------------------------------------------------------------------------

Common Stock (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such shares of
Common Stock. You acknowledge that the Company’s designated broker is under no
obligation to arrange for the sale of the shares of Common Stock at any
particular price. Upon the sale of the shares of Common Stock, the Company
agrees to pay you the cash proceeds from the sale of the shares of Common Stock,
less any brokerage fees or commissions and subject to any obligation to satisfy
any income tax, social insurance, payroll tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you. You acknowledge that you are not aware of any material
nonpublic information with respect to the Company or any securities of the
Company as of the date of this Award Agreement.

Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the immediate sale of the shares of Common Stock upon the vesting
of the Award to China. You further understand that, under local law, such
repatriation of your cash proceeds may need to be effectuated through a special
exchange control account established by the Company or Subsidiary, and you
hereby consent and agree that any proceeds from the sale of any shares of Common
Stock you acquire upon the vesting of the Award may be transferred to such
special account prior to being delivered to you. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.

FRANCE

Notifications

Tax Information. The Award is not intended to be a French tax-qualified award.

Terms and Conditions

French Language Provision. By signing and returning this Award Agreement, you
confirm having read and understood the documents relating to the Plan which were
provided to you in English language. You accept the terms of those documents
accordingly.

French translation: En signant et renvoyant ce Contrat vous confirmez ainsi
avoir lu et compris les documents relatifs au Plan qui vous ont été communiqués
en langue anglaise. Vous en acceptez les termes en connaissance de cause.

GERMANY

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of shares of Common Stock acquired under the Plan, the bank will make the report
for you. In addition, you must report any receivables, payables, or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis.

GREECE

There are no country specific provisions.

ICELAND

There are no country specific provisions.



--------------------------------------------------------------------------------

INDIA

Notifications

Exchange Control Information. You understand that you must repatriate any
proceeds from the sale of shares of Common Stock acquired under the Plan to
India and convert the proceeds into local currency within 90 days of receipt.
You will receive a foreign inward remittance certificate (“FIRC”) from the bank
where you deposit the foreign currency. You should maintain the FIRC as evidence
of the repatriation of funds in the event the Reserve Bank of India or the
Employer requests proof of repatriation.

IRELAND

Terms and Conditions

Restriction on Type of Shares Issued to Directors. If you are a director or
shadow director of the Company or an Irish Subsidiary or Affiliate of the
Company, your Award will be paid in cash or newly issued shares only. Treasury
shares will not be used to satisfy the Award.

Notifications

Director Notification Obligation. If you are a director, shadow director or
secretary of the Company or an Irish Subsidiary or Affiliate of the Company, you
must notify the Company and/or the Irish Subsidiary or Affiliate in writing
within five business days of receiving or disposing of an interest in the
Company (e.g., the Award, etc.), or within five business days of becoming aware
of the event giving rise to the notification requirement or within five days of
becoming a director or secretary if such an interest exists at the time. This
notification requirement also applies with respect to the interests of a spouse
or children under the age of 18 (whose interests will be attributed to the
director, shadow director or secretary).

MALTA

There are no country specific provisions.

NEW ZEALAND

There are no country specific provisions.

NORWAY

There are no country specific provisions.

POLAND

Notifications

Exchange Control Information. If you hold foreign securities (including shares
of Common Stock) and maintain accounts abroad, you may be required to file
certain reports with the National Bank of



--------------------------------------------------------------------------------

Poland. Specifically, if the value of securities and cash held in such foreign
accounts exceeds €10,000, you must file reports on the transactions and balances
of the accounts on a quarterly basis by the 20th day of the month following the
end of each quarter and an annual report by no later than January 30 of the
following calendar year. Such reports are filed on special forms available on
the website of the National Bank of Poland.

SOUTH AFRICA

Terms and Conditions

Taxes. The following provision supplements Section 3.7 of the Award Agreement:

By accepting the Award, you agree that, immediately upon the vesting of the
Award, you will notify the Company of the amount of any gain realized. If you
fail to advise the Company of the gain realized upon vesting, you may be liable
for any applicable fines and penalties. You will be solely responsible for
paying any difference between the actual tax liability and the amount withheld.

Notifications

Exchange Control Information. Because no transfer of funds from South Africa is
required under the Award, no filing or reporting requirements should apply when
the Award is granted or when the Award vests. However, because the exchange
control regulations are subject to change, you should consult your personal
advisor prior to vesting and settlement of the Award to ensure compliance with
current regulations. You are responsible for ensuring compliance with all
exchange control laws in South Africa.

SWEDEN

There are no country specific provisions.

SWITZERLAND

Securities Law Information. The grant of the Award is considered a private
offering in Switzerland and is, therefore, not subject to registration in
Switzerland.

TURKEY

There are no country specific provisions.



--------------------------------------------------------------------------------

UNITED KINGDOM

Terms and Conditions

Sub-Plan. All references in the Award Agreement, Notice of Grant and
Instructions to the “Plan” should be replaced with references to the UK specific
sub-plan to The 2013 Incentive Award Plan of Actavis plc (the “Plan”), as
appended to the Plan (the “Sub-Plan”). Only Employees shall be entitled to
receive Awards and all references in the Award Agreement to your service shall
be replaced with references to your employment.

ANNEX 1 TO FOREIGN COUNTRY APPENDIX

Countries where cash or shares may be paid in settlement of the Award, in
Company’s discretion

Those countries not included in Annex 2

ANNEX 2 TO FOREIGN COUNTRY APPENDIX

Countries where cash must be paid in settlement of the Award

Greece

South Africa



--------------------------------------------------------------------------------

ADJUSTMENTS AND DEFINED TERMS APPENDIX

TO EXHIBIT 1-A

ADJUSTMENTS; DEFINED TERMS

Adjustments

The Compensation Committee shall equitably adjust or modify the performance
goals set forth herein in connection with one or more of the following events:
(i) asset write-downs; (ii) significant litigation or claim judgments or
settlements; (iii) the effect of changes in tax laws, accounting standards or
principles, or other laws or regulatory rules affecting reporting results;
(iv) any reorganization and restructuring programs; (v) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
(or any successor pronouncement thereto) and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to shareholders for the applicable year or period;
(vi) acquisitions or divestitures; (vii) any other specific, unusual, or
nonrecurring events or objectively determinable category thereof; (viii) foreign
exchange gains and losses; and (ix) a change in the Company’s fiscal year.

Defined Terms

“Non-GAAP EPS Performance Period” means the period beginning on the Closing Date
and ending on December 31, 2017.

“Non-GAAP EPS Vesting Percentage” means a function of the Company’s Non-GAAP EPS
during the Non-GAAP EPS Performance Period and shall be determined as set forth
below:

 

     Non-GAAP EPS    Non-GAAP EPS Vesting
Percentage  

Threshold Level

        50 % 

Target Level

        100 % 

Maximum Level

        200 % 

In the event that the Non-GAAP EPS is less than $    , the Non-GAAP EPS Vesting
Percentage shall be equal to 0%. In the event that Non-GAAP EPS during the
Non-GAAP EPS Performance Period falls between the Threshold Level and the Target
Level, the Non-GAAP EPS Vesting Percentage shall be determined using straight
line linear interpolation between the Threshold Level and the Target Level
Non-GAAP EPS Vesting Percentages specified above. In the event that Non-GAAP EPS
during the Non-GAAP EPS Performance Period falls between the Target Level and
the Maximum Level, the Non-GAAP EPS Vesting Percentage shall be determined using
straight line linear interpolation between the Target Level and the Maximum
Level Non-GAAP EPS Vesting Percentages specified above.

“Relative TSR Percentile Rank” means the percentile rank of the Company’s TSR
relative to the TSR of the companies in the Peer Group during the TSR
Performance Period, determined by the Compensation Committee as follows:
(i) first, the Compensation Committee will rank the TSR of the Company and the
companies in the Peer Group (with the company having the lowest TSR being ranked
number 1, the company with the second-lowest TSR being ranked number 2, and so
on) and (ii) second,



--------------------------------------------------------------------------------

the Company’s Relative TSR Percentage Rank will be determined by dividing
(a) the Company’s position in such ranking by (b) the total number of companies
in the Peer Group (including, for these purposes, the Company) and rounding to
the nearest hundredth.

“TSR” means total shareholder return as applied to the Company and each of the
companies in the Peer Group, and will be equal to (i) (a) the applicable Ending
Stock Price minus the applicable Beginning Stock Price, plus (b) dividends paid
with respect to a record date occurring during the TSR Performance Period,
divided by (ii) the applicable Beginning Stock Price. For purposes of
calculating TSR:

(1) Any dividend paid in cash shall be valued at its cash amount. Any dividend
paid in securities with a readily ascertainable fair market value shall be
valued at the market value of the securities as of the dividend record date.

(2) If any company included in the Peer Group on the Date of Grant (and any
successor to such company) does not have a common stock price that is quoted on
a national securities exchange at the end of the TSR Performance Period, then
such company will be removed from the Peer Group; provided that if any company
included in the Peer Group on the Date of Grant (and any successor to such
company) (a) files for bankruptcy, reorganization or liquidation under any
chapter of the U.S. Bankruptcy Code, (b) is the subject of an involuntary
bankruptcy proceeding that is not dismissed within 30 days, (c) is the subject
of a shareholder approved plan of liquidation or dissolution or (d) ceases to
conduct substantial business operations, the TSR of such company shall be zero
(0) for purposes of determining Relative TSR Percentile Rank.

(3) The Compensation Committee may equitably adjust the TSR of any company in
the Peer Group in accordance with the Award Agreement.

“TSR Performance Period” means the period beginning on the Closing Date and
ending on December 31, 2018.

“TSR Vesting Percentage” means a function of the Company’s Relative TSR
Percentile Rank during the TSR Performance Period and shall be determined as set
forth below:

 

     Relative TSR Percentile
Rank    TSR Vesting Percentage  

Threshold Level

        75 % 

Target Level

        100 % 

Maximum Level

        200 % 

In the event that the Relative TSR Percentile Rank is less than the     th
percentile, the TSR Vesting Percentage shall be equal to 0%. In the event that
the Relative TSR Percentile Rank during the TSR Performance Period falls between
the Threshold Level and the Target Level, the TSR Vesting Percentage shall be
determined using straight line linear interpolation between the Threshold Level
and the Target Level TSR Vesting Percentages specified above. In the event that
the Relative TSR Percentile Rank during the TSR Performance Period falls between
the Target Level and the Maximum Level, the TSR Vesting Percentage shall be
determined using straight line linear interpolation between the Target Level and
the Maximum Level TSR Vesting Percentages specified above. For the avoidance of
doubt, notwithstanding the Relative TSR Percentile Rank, in the event the
Company’s TSR for the TSR Performance Period is a negative number, the TSR
Vesting Percentage shall not exceed 100%.